The opinion of the court was delivered by
DAWSON, J.:
The Union Pacific Railroad Company has filed a petition for a rehearing, in which it reminds us that it was never a party to the extremely low rates voluntarily established by the Santa Fe railway between the Pittsburg coal district and the Hutchinson-Kanopolis salt district and intermediate points. We casually noted this in our original opinion, but as the cases of the two railroads were heard together before the public utilities commission, and before the district *297court, and were briefed, argued and submitted jointly in this court, it was presumed that the same judgment should be entered in both cases here. However, the individuality of the two suits was technically preserved throughout, and since this court grounded its reversal of the district court upon the controlling fact that the Santa Fe had voluntarily established and long maintained the low rate of $1 per ton between the coal district and the salt district, and that this rate was a proper factor in making a rate structure from Pittsburg to Concordia, we must concede that this controlling fact as to the Santa Fe does not apply to the Union Pacific. The Union Pacific rate is not based on Abilene, nor is Abilene on any direct line from Pittsburg to Concordia via the Union Pacific. Since the Union Pacific had a longer mileage and had to divide its earnings with connecting railroads reaching this coal district, it was not improper for it to decline to meet the short-line low rate of the Santa Fe before the reduction made by the commission, nor need it do so now. If it does not meet the Santa Fe short-line rate, it will not get much of this particular traffic, but those conditions are not uncommon. Where one railroad can only reach a common destination with its competitor by a long and circuitous route, it frequently finds it altogether unprofitable to compete in rates with the short-line railroad. Eliminating the voluntary low rates of the Santa Fe as a factor in making a Union Pacific rate structure from the coal district of Concordia, there is nothing tangible upon which to base a reversal of the judgment of the district court as to the Union Pacific without disturbing well-established principles of law. But a rehearing is unnecessary. We now modify our first opinion, and hold that the judgment of the district court in the Santa Fe case, No. 19,726, is reversed, and that the judgment of the district court in the Union Pacific case, No. 19,725, is affirmed.
Marshall, J., not sitting.